DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 23 March 2021.  Claims 2-23 remain pending.

Information Disclosure Statement
The information disclosure statements filed 14 April 2021 and 24 March 2021 have been considered.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims 2, 26, and 27 under 35 USC 102(a1/a2) as being anticipated by Chopra (US Publication no. 2007/0239062) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 
The non-statutory obviousness type double patenting rejection of claims 2-27 under claims 17-34 of US Patent no. 9,017,321 has been reviewed, and based on comparison of claimed limitations has been maintained.  Text of said rejection is presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-34 of U.S. Patent No. 9,017,321. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘321 anticipates the present invention.  For instance, claim 17 of the ‘321 reads over the limitations of present claim 2 reciting a medical device system comprising: a data processing device system configured as claimed, an input-output device communicatively connected to the data processing device system configured as claimed, a memory device system communicatively connected to the data processing system and configured as claimed to store target temperature information associated with respective target temperatures for each transducer of a first pair of adjacent ones of the transducers in the distribution (i.e., reads on the presently claimed different transducers of the plurality of transducers having different locations in the distribution) the respective target temperatures associated with the different transducers of the plurality of transducers in the distribution having different values; energy delivery instructions configured to selectively cause energy from the energy source device system to be delivered to both transducers of the first pair of adjacent ones of the transducers in the distribution (i.e., reads on the presently claimed different transducers of the plurality of transducers in the distribution); thermal sensing instructions configured to cause reception of detected temperature information indicating respective temperatures detected by the sensing device system at respective locations at least proximate each of at least some of the plurality of the transducers in the distribution; and wherein the energy delivery instructions are configured to cause the energy delivered to at least one transducer of the first pair of adjacent ones of the transducers in the distribution (i.e., reads on the presently claimed at least one transducer of the different transducers of the plurality of transducers in the distribution) to be adjusted based at least on a difference between the respective temperature detected by the sensing device system at the respective location at least proximate the first transducer of the first pair of adjacent ones of the transducers in the distribution ((i.e., reads on the presently claimed different transducers of the plurality of transducers in the distribution) and the respective target temperature associated with the first transducer of the first pair of adjacent ones of the transducers in the distribution (i.e., reads on the presently claimed different transducers of the plurality of transducers in the distribution.  
The difference between the ‘321 patent and present application is found within the scope of which the plurality of transducers is recited.  The ‘321 patent recites the transducers in a narrower scope pertaining to transducers in pairs within the distribution which is considered to anticipate the broader recitation of the present invention reciting “at least one transducer on the different transducers of the plurality of transducers in the distribution.”  Thus the present invention is not patentably distinct from the ‘321 patent. 

Allowable Subject Matter
Claims 2-27 would be allowable should Applicant’s reply comply with the requirements of the double patenting rejection set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 May 2021